Citation Nr: 1027642	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1981.  His primary specialty for 2 years, 6 months, was 
infantryman.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
He now resides in the jurisdiction of the Nashville, Tennessee 
VARO.  

The claim for entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1994, an RO denied the Veteran's claim for service 
connection for tinnitus.  He was notified at that time and did 
not appeal.  

2.  Evidence of record at the time of the October 1994 RO 
decision included the service treatment records, without evidence 
of noise exposure in service, current disability or a connection 
between the current disability and disease or injury in service.  

3.  The evidence received since the 1994 RO denial includes a 
current diagnosis of tinnitus, competent evidence of noise 
exposure in service, and medical opinion that raises a 
possibility of a connection.  It was not previously submitted to 
agency decisionmakers.  By itself or when considered with 
previous evidence of record it relates to an unestablished fact 
necessary to substantiate the claim.  It is neither cumulative 
nor redundant of evidence of record at the time of the last prior 
final denial of the claim.  It raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the RO's 1994 decision is new and 
material and the Veteran's claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In April 2008, 
prior to the initial adjudication of his claim, in June 2008, the 
RO provided the Veteran with a letter explaining to him that his 
claim was previously denied and that he must submit new and 
material evidence to reopen the claim.  He was notified of the 
evidence that was lacking at the time of the previous decision, 
in 1994, and told what evidence he needed to submit.  He was also 
told the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This fully 
complied with the notice requirements of VCAA.  VA has complied 
with the notice requirements of VCAA and has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The duty to assist him in the development of 
evidence will be addressed in the remand portion of the decision 
below.  

Discussion

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In August 1994, the Veteran filed a claim for service connection 
for disabilities including hearing loss and tinnitus.  In October 
1994, an RO denied service connection asserting that the military 
medical records did not show any complaint, treatment or 
diagnosis of tinnitus.  The only relevant evidence in the record 
at the time was a June 1979 clinical note in the service 
treatment records that reported symptoms including ringing and 
diagnosed serous otitis.  There was no report of noise exposure 
and no current diagnosis.  

The Veteran did not make a timely appeal of the 1994 denial.   
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

For claims to reopen, such as this, filed after August 29, 2001:  
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, whether the RO considered the issue or not, 
the first determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As discussed above, service connection requires evidence of 
disease or injury in service.  This does not have to be in the 
service medical records, but may be provided by lay statements 
such as the claimant's own report.  In this case, there was no 
such report in 1994.  However, the Veteran recently told VA 
audiologists of noise exposure in service.  This report is 
credible and consistent with his service as an infantryman.  
Service connection also requires a current diagnosis by a 
qualified medical professional.  There was no such diagnosis of 
record in 1994.  But there is now, on several VA clinical 
consultations and the March 2009 VA audiology examination.  The 
third requirement for service connection is medical evidence of a 
connection between the current disability and the disease or 
injury in service.  There was no such evidence of record in 1994.  
Now, the report of the March 2009 VA examination contains a 
pertinent notation.  In response to the question of whether the 
Veteran's tinnitus was as likely as not a symptom associated with 
the hearing loss, the examiner responded "yes."  Since the 
hearing loss is service-connected, related to noise exposure in 
service, this response could be construed as a favorable nexus 
opinion.  The RO did not address this but continued to deny the 
claim noting that the Veteran had reported an onset after 
changing medications.  There is no medical opinion that links the 
tinnitus to medication, and if the medication was for the 
service-connected ulcer disease secondary service connection 
would be in order.    

The Board finds that the evidence discussed above is both new and 
material.  It was not previously submitted to agency 
decisionmakers.  By itself or when considered with previous 
evidence of record it relates to an unestablished fact necessary 
to substantiate the claim.  It is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim.  Most importantly it raises a 
reasonable possibility of substantiating the claim.  Since new 
and material evidence has been received, the claim for service 
connection for tinnitus is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened.  


REMAND

The Veteran had a VA audiology examination in March 2009.  The 
examiner expressed the opinion that the claimed tinnitus was 
associated with to the hearing loss, which is service-connected.  
He also noted that the Veteran reported the tinnitus started in 
both ears a year earlier and medication made it worse.  The RO 
interpreted this as an opinion against service connection, 
although it might actually raise questions as to secondary 
service connection.  Thus, the Board finds that the opinion needs 
clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should return the claims file to the 
examiner who did the March 2009 VA 
audiology examination.  She should be 
asked to clarify her opinion as follows:

a.  Is it at least as likely as not that 
the Veteran's tinnitus is due to acoustic 
trauma or other injury in service?  

b.  Is it at least as likely as not that 
the Veteran's tinnitus is due to serous 
otitis or other disease in service?  

c.  Is it at least as likely as not that 
the Veteran's tinnitus is due to 
medication for his service-connected ulcer 
disease?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

If the examiner who did the March 2009 VA 
audiology examination is not available, a 
similarly qualified examiner can provide 
the opinion.  If the opinion cannot be 
provided without further examination of 
the Veteran, such examination should be 
scheduled.  

2.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


